USCA11 Case: 19-15144   Date Filed: 04/23/2021   Page: 1 of 17



                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 19-15144
                      ________________________


                       Agency No. A201-604-811



DENIS ADRIAN AGUILERA FERNANDEZ,

                                                            Petitioner,


                                 versus


U.S. ATTORNEY GENERAL,

                                                            Respondent.

                      ________________________

                 Petition for Review of a Decision of the
                      Board of Immigration Appeals
                       ________________________

                            (April 23, 2021)

Before WILLIAM PRYOR, Chief Judge, JILL PRYOR and ED CARNES, Circuit
Judges.

PER CURIAM:
            USCA11 Case: 19-15144          Date Filed: 04/23/2021   Page: 2 of 17



      Denis Adrian Aguilera Fernandez, a citizen of Cuba, petitions for review of

the Board of Immigration Appeals’ (“BIA”) order affirming an Immigration

Judge’s (“IJ”) denial of his application for asylum and withholding of removal.

Aguilera Fernandez argues the agency erred when it determined that his past

mistreatment in Cuba did not rise to the level of persecution and that he did not

establish a well-founded fear of future persecution. After careful consideration and

with the benefit of oral argument, we deny Aguilera Fernandez’s petition.

                                   I.     BACKGROUND

      Aguilera Fernandez is a Cuban citizen. On the night the Cuban government

announced Fidel Castro’s death, he tried to buy alcohol for his friend as a birthday

present. The problem was that the Cuban government had prohibited the purchase

of alcohol in observance of Castro’s death. When Aguilera Fernandez attempted to

buy the alcohol, police officers stopped him and said he was disrespecting Castro’s

memory by “celebrating his death.” AR 219. 1 An argument between the officers

and Aguilera Fernandez ensued, during which Aguilera Fernandez said, “this [is]

what the tyranny would do” and “there [is] no democracy in [Cuba].” Id. The

police officers then hit Aguilera Fernandez and detained him for 24 hours.

      In the months following his detention, the Cuban police began surveilling

Aguilera Fernandez’s house and interviewing his neighbors. Police officers also

      1
          “AR” refers to the administrative record.

                                                 2
          USCA11 Case: 19-15144       Date Filed: 04/23/2021     Page: 3 of 17



periodically went to his house unannounced, asked him questions, and detained

him. From the time Aguilera Fernandez was first detained in November 2016 until

he left Cuba in December 2018, officers arrested and detained him between seven

and ten times. Each detention lasted between eight and 24 hours, and they all took

place around national holidays when police assumed Aguilera Fernandez would be

“on the streets protesting . . . against the government.” AR 223.

      While he was detained, Aguilera Fernandez expressed his frustration with

the dictatorship in Cuba, the lack of freedom of speech and expression, and the

Cuban people’s inability to select their own leaders. During the detentions, police

officers “physically attacked” Aguilera Fernandez—they handcuffed him and hit

him in the back and shoulders with their fists, the palms of their hands, and their

knees. AR 225. The officers were “careful[] not to leave any signs or bruises . . .

[as] evidence of what they had done,” however. Id. Aguilera Fernandez said he

never went to a doctor because he was afraid of attracting police attention, but he

also testified that he did not suffer any injuries. He testified that he did not go out

to protest “because [he] was afraid” he would be detained and abused. AR 223.

      Sometime in December 2018, Aguilera Fernandez obtained a tourist visa to

Panama and took a flight there. From Panama, he traveled through Costa Rica,

Nicaragua, Honduras, Guatemala, and Mexico before entering the United States.




                                           3
           USCA11 Case: 19-15144        Date Filed: 04/23/2021     Page: 4 of 17



After he fled Cuba, police officers visited his house and asked his neighbor and

family about his whereabouts.

       Aguilera Fernandez entered the United States at a port of entry in El Paso,

Texas, seeking asylum. The Department of Homeland Security issued him a notice

to appear (“NTA”), charging him as removable as a noncitizen without a valid

entry document. See 8 U.S.C. § 1182(a)(7)(A)(i)(I). He admitted the allegations

in the NTA and conceded removability.

       Aguilera Fernandez applied for asylum and withholding of removal.2 At his

merits hearing, Aguilera Fernandez testified that he fled Cuba because he was

detained and beaten by police officers on account of his political opinion. The IJ

found him credible but denied his applications for relief. The IJ determined that he

was ineligible for asylum because he had not met his burden of proving past

persecution or a well-founded fear of future persecution. Specifically, the IJ

concluded that the harm Aguilera Fernandez experienced did not rise to the level of

“severe mistreatment” under De Santamaria v. U.S. Att’y Gen., 525 F.3d 999, 1009

(11th Cir. 2008), which lists kidnapping, attempted murder, and assault with a

firearm resulting in a broken nose as examples of persecution. AR 117. As to his

well-founded fear of future persecution, the IJ ruled that Aguilera Fernandez had


       2
        Aguilera Fernandez also sought protection under the Convention Against Torture
(“CAT”), which the IJ and BIA denied. Aguilera Fernandez does not challenge on appeal the
BIA’s denial of his CAT claim.

                                             4
          USCA11 Case: 19-15144       Date Filed: 04/23/2021   Page: 5 of 17



not established that the Cuban government would target or single him out for

persecution upon return to Cuba. The IJ acknowledged the Cuba Country

Conditions Report’s indication that individuals who are returned to Cuba may be

prosecuted for past criminal behavior but found no evidence in the report to

suggest those individuals would be tortured. Because the IJ found Aguilera

Fernandez ineligible for asylum, the IJ also found him ineligible for withholding of

removal because withholding of removal carries a “higher burden [of proof].” AR

119.

       The BIA affirmed the IJ’s decision, agreeing that Aguilera Fernandez’s

detentions and assaults did “not cumulatively rise in severity to the level of

persecution as a matter of law” and that he had not established a well-founded fear

of future persecution in Cuba. AR 4. The BIA further agreed with the IJ’s

conclusion that Aguilera Fernandez’s failure to meet the “well-founded fear”

standard for asylum foreclosed his meeting the more stringent standard for

withholding of removal. Id.

       Aguilera Fernandez timely petitioned this Court for review.

                        II.    STANDARD OF REVIEW

       We review the BIA’s decision and the IJ’s decision to the extent that the

BIA expressly adopts the IJ’s opinion or reasoning. Seck v. U.S. Att’y Gen.,

663 F.3d 1356, 1364 (11th Cir. 2011). Here, the BIA issued its own opinion but


                                          5
           USCA11 Case: 19-15144          Date Filed: 04/23/2021       Page: 6 of 17



affirmed and agreed with the IJ’s decision and reasoning. We therefore “review

the IJ’s opinion, to the extent that the BIA found that the IJ’s reasons were

supported by the record.” Id. (internal quotation marks omitted).

       We review the agency’s legal conclusions de novo and its factual findings

under the substantial-evidence test. Kazemzadeh v. U.S. Att’y Gen., 577 F.3d

1341, 1350 (11th Cir. 2009). The agency’s determination that a petitioner failed to

establish past persecution is a factual finding we review under the substantial-

evidence test.3 Under the substantial-evidence test, we must affirm the agency’s

factual findings if they are “supported by reasonable, substantial, and probative

evidence on the record considered as a whole.” Lingeswaran v. U.S. Att’y Gen.,

969 F.3d 1278, 1286 (11th Cir. 2020) (internal quotation marks omitted). We view

the record evidence in the light most favorable to the agency’s decision and draw

all reasonable inferences in its favor. Adefemi v. Ashcroft, 386 F.3d 1022, 1027




       3
          Aguilera Fernandez argues that because the IJ determined his testimony was credible,
the facts are undisputed and therefore we must review his past persecution claim de novo. We
disagree. We have consistently held that our review of the agency’s determination that a
noncitizen has not established persecution is limited to whether the decision was supported by
substantial evidence. See Rodriguez Morales v. U.S. Att’y Gen., 488 F.3d 884, 890 (11th Cir.
2007) (citing INS v. Elias-Zacarias, 502 U.S. 478, 481 (1992)). Thus, to reverse the agency’s
“fact findings” that a noncitizen has not suffered past persecution or a well-founded fear of
persecution, we must conclude that the record compels reversal. Id. (internal quotation marks
omitted); see, e.g., Kazemzadeh, 577 F.3d at 1352–53 (reviewing adverse past-persecution
finding under the substantial-evidence test); Zheng v. U.S. Att’y Gen., 451 F.3d 1287, 1290 (11th
Cir. 2006) (same); Sepulveda v. U.S. Att’y Gen., 401 F.3d 1226, 1231 (11th Cir. 2005) (same);
see also Shi v. U.S. Att’y Gen., 707 F.3d 1231, 1235–36 (11th Cir. 2013) (“determining what
constitutes persecution is a highly fact-intensive inquiry”).
                                                6
         USCA11 Case: 19-15144          Date Filed: 04/23/2021   Page: 7 of 17



(11th Cir. 2004) (en banc). Thus, we reverse only if the record “compels” reversal

of the agency’s findings of fact. Id.

                               III.     DISCUSSION

      The Attorney General has discretion to grant asylum to any noncitizen who

meets the Immigration and Nationality Act’s definition of a “refugee.” 8 U.S.C.

§ 1158(b)(1)(A). A “refugee” is a person who is unable or unwilling to return to

his home country because of past persecution or a well-founded fear of persecution

on account of race, religion, nationality, membership in a particular social group,

or political opinion. Id. § 1101(a)(42)(A); see Kazemzadeh, 577 F.3d at 1351. To

establish asylum eligibility, an applicant must demonstrate that he faced past

persecution or has a well-founded fear of future persecution on account of a

protected ground. 8 C.F.R. § 1208.13(a), (b).

      An applicant who establishes past persecution is presumed to have a well-

founded fear of future persecution, a presumption that may be rebutted if the

government shows either “a fundamental change in circumstances” in the

applicant’s home country or that the applicant “could avoid future persecution by

relocating” to another the part of the country. Id. § 1208.13(b)(1)(i)(A), (B). Even

where an applicant has not suffered past persecution, he may establish a well-

founded fear of persecution by “showing a good reason to fear that he will be

singled out for persecution” on account of a protected ground if returned to his


                                            7
            USCA11 Case: 19-15144     Date Filed: 04/23/2021    Page: 8 of 17



home country, Ruiz v. U.S. Att’y Gen., 440 F.3d 1247, 1258 (11th Cir. 2006)

(internal quotation marks omitted), or proving that he is a member of, or is

identified with, a group that is subjected to a “pattern or practice” of persecution in

his home country, 8 C.F.R. § 1208.13(b)(2)(iii). The applicant’s fear of

persecution must be “subjectively genuine and objectively reasonable.” Sepulveda

v. U.S. Att’y Gen., 401 F.3d 1226, 1231 (11th Cir. 2005) (internal quotation marks

omitted).

      Where an applicant is unable to meet the well-founded fear standard for

asylum, he generally fails to establish the “more stringent standard” for

withholding of removal. Id. at 1232–33.

      Aguilera Fernandez challenges the agency’s denial of his applications for

asylum and withholding of removal, asserting that the agency erred in determining

that his mistreatment at the hands of Cuban police officers did not rise to the level

of persecution and he did not have a reasonable fear of future persecution if

returned to Cuba. We address his arguments in turn.

      a. The Record Does Not Compel the Conclusion that Aguilera
         Fernandez Suffered Past Persecution.

      Aguilera Fernandez argues that the IJ and BIA erred in concluding that his

repeated detentions and beatings by the Cuban police did not constitute

persecution. We must set aside whether the evidence would support a conclusion

that the Cuban police persecuted Aguilera Fernandez because “[o]ur review is
                                           8
         USCA11 Case: 19-15144       Date Filed: 04/23/2021   Page: 9 of 17



more limited.” Silva v. U.S. Att’y Gen., 448 F.3d 1229, 1237 (11th Cir. 2006).

Under the “highly deferential substantial evidence test,” id., we do not ask whether

the record might support a claim for relief; instead, we ask whether it compels us

to reverse the agency’s contrary determination, Djonda v. U.S. Att’y Gen., 514 F.3d

1168, 1175 (11th Cir. 2008). Here, the record does not compel reversal of the

agency’s finding that Aguilera Fernandez’s past mistreatment did not constitute

persecution.

      Persecution is “an extreme concept that does not include every sort of

treatment our society regards as offensive.” Shi v. U.S. Att’y Gen., 707 F.3d 1231,

1235 (11th Cir. 2013) (internal quotation marks omitted). Persecution “requires

more than a few isolated incidents of verbal harassment or intimidation,

unaccompanied by any physical punishment, infliction of harm, or significant

deprivation of liberty.” Id. (internal quotation marks omitted). In determining

whether a petitioner suffered past persecution, we must “evaluate the harms [he]

suffered cumulatively—that is, even if each fact considered alone would not

compel a finding of persecution, the facts taken as a whole may do so.” Id. Such a

determination is “a highly fact-intensive inquiry” that requires considering “the

totality of the circumstances on a case-by-case basis.” Id. at 1235–36.

      We have held that brief detentions and minimal physical violence do not

compel a finding of persecution. See Kazemzadeh, 577 F.3d at 1353. In


                                          9
         USCA11 Case: 19-15144      Date Filed: 04/23/2021    Page: 10 of 17



Kazemzadeh, for example, we concluded that evidence that the petitioner was

arrested, interrogated and beaten for five hours, and detained for four days did not

compel a finding of persecution. Id. at 1352–53. In Djonda, we held that evidence

that the petitioner was imprisoned for 36 hours and beaten with a belt and kicked

by police officers, but suffered only minor scratches and bruises, did not compel a

finding that the petitioner had been persecuted. 514 F.3d at 1171, 1174. And in

Zheng v. U.S. Att’y Gen., we held that the record did not compel a finding of

persecution where the petitioner was detained for five days and forced to sign a

pledge to stop practicing Falun Gong, a movement banned by the Chinese

government in 1999; to watch anti-Falun Gong videos; and to stand in the sun for

two hours. 451 F.3d 1287, 1289, 1291 (11th Cir. 2006).

      By contrast, “severe” and “extreme” mistreatment do compel a finding of

persecution. De Santamaria, 525 F.3d at 1009. For instance, in De Santamaria,

we concluded that the petitioner suffered persecution when members of the

Revolutionary Armed Forces of Colombia (“FARC”) threatened her with death;

assaulted and dragged her out of her vehicle by her hair; tortured and murdered her

family groundskeeper; and then kidnapped, beat, and warned her of her imminent

murder. Id. at 1008–09. Similarly, we determined there had been past persecution

in Mejia v. U.S. Att’y Gen., where the petitioner endured “threats and attempted

attacks over an 18-month period, which culminated when [the petitioner was]


                                         10
         USCA11 Case: 19-15144      Date Filed: 04/23/2021   Page: 11 of 17



stopped on a roadway by three armed members of the FARC, who threatened

[him] at gunpoint, threw him to the ground, and smashed him in the face with the

butt of a rifle, breaking his nose.” 498 F.3d 1253, 1257–58 (11th Cir. 2007). And

in Delgado v. U.S. Att’y Gen., we ruled that a father and son met their burden of

demonstrating persecution where unknown masked men had pointed unloaded

guns at them, pulled the triggers, and threatened them with death if they continued

to speak out against an organization supporting Hugo Chavez; they received

threatening phone calls; and the son was attacked and beaten until he was almost

unconscious. 487 F.3d 855, 859, 861–62 (11th Cir. 2007).

      After reviewing the record, we cannot say it compels a finding that Aguilera

Fernandez was persecuted. He testified that over the course of two years he was

detained between seven and ten times, for eight to 24 hours at a time, around

national holidays and events. Although police hit him during these detentions, he

said he never suffered any injuries. To be sure, “we have not required [a showing

of] serious physical injury where the petitioner demonstrates repeated threats

combined with other forms of severe mistreatment.” De Santamaria, 525 F.3d at

1009 (collecting cases). Nevertheless, even when viewed cumulatively, Aguilera

Fernandez has not shown that the Cuban police subjected him to the kind of




                                         11
           USCA11 Case: 19-15144          Date Filed: 04/23/2021      Page: 12 of 17



“severe mistreatment” akin to that in De Santamaria, Mejia, and Delgado. 4 We

acknowledge that the Cuban police’s treatment was harmful, but the record does

not compel the finding that the harm amounted to persecution.

       Aguilera Fernandez also contends that the agency erred by failing to address

the reason why Cuban police detained and beat him (that is, to prevent him from

protesting the government). He argues, based on language in Shi, that he suffered

persecution because he was prevented from voicing his political beliefs and that

the agency failed to give his case reasoned consideration because it ignored this

motivation behind his detentions and beatings. See Shi, 707 F.3d at 1236

(observing that evidence showing Chinese authorities suppressed petitioner’s

religious practice “strongly cut[] in favor of finding persecution”). We reject his

arguments for two reasons.

       First, Shi did not decide that evidence a petitioner was prevented from

exercising a fundamental right—there, the petitioner’s religious practice—is

sufficient to compel a finding of past persecution. Instead, as we do here, we



       4
          Aguilera Fernandez notes that the United States Citizenship and Immigration Services
(“USCIS”) training manual provides that “multiple brief detentions” may amount to persecution.
See USCIS Refugee, Asylum, & Int’l Operations Directorate, Definition of Persecution and
Eligibility Based on Past Persecution 20 (Dec. 20, 2019). In that regard, the manual is generally
consistent with our case law that, depending on the circumstances, multiple brief detentions may,
but do not always, amount to persecution. But the training manual’s guidance does not bind us.
See Bradley v. Sebelius, 621 F.3d 1330, 1338 (11th Cir. 2010) (“[A]gency interpretations
contained in policy statements, manuals, and enforcement guidelines are not entitled to the force
of law.” (internal quotation marks omitted)).

                                               12
         USCA11 Case: 19-15144       Date Filed: 04/23/2021    Page: 13 of 17



evaluated the “totality of the circumstances presented in [the] case,” only one of

which was that the petitioner was prevented from practicing his religion. Id. at

1236. The petitioner in Shi was also detained for seven consecutive days;

interrogated twice, during which police slapped him in the face, kicked his chair

out from underneath him, and threatened to beat him with a baton; and handcuffed

to an iron bar and left overnight outside in the rain, after which he became so sick

that police released him for fear that he would die in their custody. Id. at 1232–33.

We concluded that the cumulative effect of all these harms compelled a finding of

persecution. Id. at 1239. Here, we accept Aguilera Fernandez’s contention that

Cuban police targeted him on account of his political opinion and sought to prevent

him from voicing his political beliefs. Even so, when we consider the totality of

the circumstances, the record does not compel the conclusion that Aguilera

Fernandez was persecuted.

      Second, the agency afforded reasoned consideration to Aguilera Fernandez’s

arguments. We have sustained reasoned-consideration claims in circumstances

where the agency “misstates the contents of the record, fails to adequately explain

its rejection of logical conclusions, or provides justifications for its decision which

are unreasonable and which do not respond to any arguments in the record.” Ali v.

U.S. Att’y Gen., 931 F.3d 1327, 1334 (11th Cir. 2019) (internal quotation marks

omitted). None of these circumstances applies here. In fact, the IJ explicitly


                                          13
         USCA11 Case: 19-15144        Date Filed: 04/23/2021   Page: 14 of 17



addressed Aguilera Fernandez’s testimony that Cuban police detained and beat him

to prevent him from speaking out against the government, explaining that the

detentions and beatings “coincided with national events that prevented [him] from

protesting or otherwise agitating, or, in the police’s opinion, drawing attention to

counter government positions during times of national importance . . . . [Police

would] place him into custody, and there would be a beating either right after or

right before [he] remonstrated and spoke up for his political beliefs.” AR 116.

Thus, we are left “with the conviction that the [agency] has heard and thought

[about Aguilera Fernandez’s case] and not merely reacted.” Ali, 931 F.3d at 1333

(internal quotation marks omitted).

      Aguilera Fernandez cites Ali for support here, but his reliance is misplaced.

In Ali, we concluded the agency did not give reasoned consideration where it

“fail[ed] to mention . . . five pieces of highly relevant evidence” and “wholly

ignored [the petitioner’s] own [credible] testimony.” Id. at 1336 (internal

quotation marks omitted). Here, by contrast, the IJ recounted Aguilera

Fernandez’s testimony, acknowledging that the detentions prevented him from

protesting and the beatings occurred right after or right before he spoke out against

the government. That the agency “reached a conclusion different from that of

[Aguilera Fernandez] regarding the import of [this evidence] does not mean that




                                          14
         USCA11 Case: 19-15144       Date Filed: 04/23/2021    Page: 15 of 17



the [agency’s] decision was not supported by reasoned consideration.” Jeune v.

U.S. Att’y Gen., 810 F.3d 792, 804 (11th Cir. 2016).

      b. The Record Does Not Compel the Conclusion that Aguilera
         Fernandez Has a Well-Founded Fear of Future Persecution.

      Aguilera Fernandez next contends that the IJ and BIA erred in determining

that he does not have a well-founded fear of persecution in Cuba. We disagree.

      If an applicant fails to demonstrate past persecution, he may still establish

asylum eligibility based upon a well-founded fear of future persecution. De

Santamaria, 525 F.3d at 1007. “To be well-founded, a fear of persecution must be

both subjectively genuine and objectively reasonable.” Id. at 1011 (internal

quotation marks omitted). The subjective component is generally satisfied by the

applicant’s credible testimony that he genuinely fears persecution. Id. The

objective component requires the petitioner to establish “specific, detailed facts

showing a good reason to fear that he . . . will be singled out for persecution,” Al

Najjar v. Ashcroft, 257 F.3d 1262, 1290 (11th Cir. 2001) (internal quotation marks

omitted), or a “pattern or practice of persecution of a group of which he is a

member,” Lingeswaran, 969 F.3d at 1291 (internal quotation marks omitted); see

8 C.F.R. § 1208.13(b)(2)(iii).

      Aguilera Fernandez’s credible testimony that he is afraid the Cuban police

will persecute him upon return establishes that his fear is subjectively genuine;

however, the record does not compel the conclusion that his fear is objectively
                                          15
          USCA11 Case: 19-15144      Date Filed: 04/23/2021    Page: 16 of 17



reasonable. Aguilera Fernandez provides the following evidence that he will be

persecuted if returned to Cuba: (1) his testimony, photographs, and a letter from a

neighbor indicating that the Cuban police visited his home and asked about him

after he left Cuba and (2) a 2018 Human Rights Report on Cuba (the “Report”).

Although Aguilera Fernandez’s testimony and documentary evidence indicate that

the Cuban police continued to monitor him after his departure, this evidence does

not compel a finding that that they plan to persecute him. See, e.g., Djonda, 514

F.3d at 1175 (“[W]e must draw all inferences from [petitioner’s] evidence in favor

of the decision of the Board.”). Further, Aguilera Fernandez did not “provide any

evidence that the [Cuban police] told his [family] that they would imprison [him]

for a significant period of time or otherwise harm him.” Lingeswaran, 969 F.3d at

1290.

        Similarly, the Report does not compel the conclusion that Aguilera

Fernandez has a well-founded fear of persecution upon his return. It is true that the

Report states the Cuban government “common[ly]” uses “arbitrary arrests and

short term detentions . . . [to] control[] independent public expression and political

activity,” and “monitor[s], infiltrat[es], and suppress[es] independent political

activity.” AR 320–22. Likewise, the Report notes that Cuban police “commit[]

abuses of civil rights and human rights with impunity.” AR 322. However, such

evidence does not establish that Aguilera Fernandez will be singled out for


                                          16
          USCA11 Case: 19-15144      Date Filed: 04/23/2021   Page: 17 of 17



persecution. See Ruiz, 440 F.3d at 1259 (concluding that evidence in a country

condition report did not compel reversal of the IJ’s denial of asylum and

withholding of removal because petitioners failed to demonstrate that they would

be singled out for persecution); Sepulveda, 401 F.3d at 1231–32, 1232 n.7

(affirming an IJ’s asylum denial despite evidence of generalized violence in a

country condition report because the petitioner failed to establish she would be

singled out for persecution). And nothing in the Report supports the conclusion

that the mistreatment of political dissidents is “so extreme and pervasive as to

establish a pattern or practice of persecution.” Lingeswaran, 969 F.3d at 1291.

Thus, the agency’s conclusion that Aguilera Fernandez failed to establish a well-

founded fear of future persecution must stand.

                                     ***
      Because Aguilera Fernandez has not satisfied the “less stringent standard”

for asylum, he cannot meet the burden for withholding of removal. Zheng,

451 F.3d at 1292.

                              IV.    CONCLUSION

      For the foregoing reasons, we deny Aguilera Fernandez’s petition for

review.

      PETITION DENIED.




                                         17